   Case
    Case1:16-cv-06496-LAK-GWG
         1:16-cv-06496-LAK-GWG Document
                                Document333-1 Filed12/17/19
                                         334 Filed  12/16/19 Page
                                                              Page1 1ofof3 3




                    UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

RICHARD DENNIS, SONTERRA CAPITAL
MASTER FUND, LTD., FRONTPOINT FINANCIAL
SERVICES FUND, L.P., FRONTPOINT ASIAN
EVENT DRIVEN FUND, L.P., FRONTPOINT                   Docket No. 16-cv-6496
FINANCIAL HORIZONS FUND, L.P., and
ORANGE COUNTY EMPLOYEES RETIREMENT                    Hon. Gabriel W. Gorenstein
SYSTEM, on behalf of themselves and all others
similarly situated,

                                      Plaintiffs,

                      -against-

JPMORGAN CHASE & CO., JPMORGAN CHASE
BANK, N.A., BNP PARIBAS, S.A., THE ROYAL
BANK OF SCOTLAND GROUP PLC, THE ROYAL
BANK OF SCOTLAND PLC, RBS N.V., RBS GROUP
(AUSTRALIA) PTY LIMITED, UBS AG,
AUSTRALIA AND NEW ZEALAND BANKING
GROUP LTD., COMMONWEALTH BANK OF
AUSTRALIA, NATIONAL AUSTRALIA BANK
LIMITED, WESTPAC BANKING CORPORATION,
DEUTSCHE BANK AG, HSBC HOLDINGS PLC,
HSBC BANK AUSTRALIA LIMITED, LLOYDS
BANKING GROUP PLC, LLOYDS BANK PLC,
MACQUARIE GROUP LTD., MACQUARIE BANK
LTD., ROYAL BANK OF CANADA, RBC CAPITAL
MARKETS LLC, MORGAN STANLEY, MORGAN
STANLEY AUSTRALIA LIMITED, CREDIT SUISSE
GROUP AG, CREDIT SUISSE AG, ICAP PLC, ICAP
AUSTRALIA PTY LTD., TULLETT PREBON PLC,
TULLETT PREBON (AUSTRALIA) PTY LTD., AND
JOHN DOES NOS. 1-50.

                                    Defendants.


                              [llB.QP03BfJ] ORDER
    Case
     Case1:16-cv-06496-LAK-GWG
          1:16-cv-06496-LAK-GWG Document
                                Document333-1 Filed12/17/19
                                         334 Filed  12/16/19 Page
                                                              Page2 2ofof3 3




       UPON the Court's Order dated August 27, 2019 (ECF No. 332) (the "August 27 Order"),

which directed Class Counsel to update the Court on the status of class notice discovery, to propose

the next steps in class notice, and to address whether deferral of notice of the JPMorgan Settlement

may be appropriate;


       UPON the Court's direction in the August 27 Order that the Settlement Administrator

establish and maintain a Settlement Website, www.BBSWSettlement.com, and Class Counsel's

report that such website has been established and is being maintained;


       UPON the August 27 Order's direction that the form of notice prescribed in the August 27

Order be posted on the website, and Class Counsel's report that the prescribed form of notice has

been posted and is available to potential class members;


       UPON Class Counsel's status report that approximately 14,000 non-duplicative names and

addresses of potential class members have been obtained but that there has been no class notice

discovery production by the non-settling Defendants and four non-parties have not completed their

productions; and


       UPON the estimate by Class Counsel that it will take at least ninety (90) days to complete

the class notice discovery from the non-settling Defendants;


       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      Class Counsel shall submit a further status report to the Court on or before March

16, 2020 advising the Court of the status of class notice discovery, proposing the next steps in class

notice, and addressing whether deferral of notice of the Settlement may be appropriate.
Case
 Case1:16-cv-06496-LAK-GWG
      1:16-cv-06496-LAK-GWG Document
                            Document 333-1 Filed12/17/19
                                     334 Filed   12/16/19 Page
                                                           Page3 3
                                                                 ofof
                                                                    33



  IT IS SO ORDERED.




   ENTERED this   I?-~    day of   UCQ(I\J«      ,2019




                                     United States Magistrate Judge
